[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PREJUDGMENT REMEDY
This case comes to this court as a prejudgment remedy. The court heard the evidence. Exhibits #1, #2, and #3 were admitted as full exhibits. Exhibit #1 was the contract. Exhibit #2 was the menu. The court finds that the dispute between the parties was not over the amount as calculated. The defendant, Alice Mack McQuaid admitted that the computation of the amount due was correct. Her dispute is that she should not have had to pay the full amount. She admits that the food was eaten and was good, and that the guests drank, and that was CT Page 5145 fine. At the conclusion of the evening, she paid by check in the sum of $8,754.48 which was Exhibit #3. Thereafter, she stopped payment on that check.
Although she had numerous complaints concerning things that took place at the wedding, she was not able to put a value on any of those items to assist the court in attempting to deduct amounts due from the amount claimed. Most of her complaints involved service and too much heat in the room. Since 20% of the cost was for service, this court has reduced the amount $754.48. Accordingly, the court finds that she has not proven the diminished value of the wedding beyond that amount.
The court places great emphasis on the fact that she paid for the wedding that night by check and did not raise the issues until the following day.
The court finds that there is probable cause to believe that a judgment in the amount of $8,000.00 will be rendered against the defendants. Accordingly, a prejudgment remedy may enter for that amount.
____________________, J. KARAZIN, J.